DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
	The amendments received on Jan. 29, 2021, have been entered.  Claims 5, 6, 8, 9, 13, 18, 20, 24, 26, 28, 32, and 37 have been canceled.  Claims 41-43 have been newly added.  Claims 1-4, 7, 10-12, 14-17, 19, 21-23, 25, 27, 29-31, 33-36, and 38-43 are pending, claims 33-35 are withdrawn, and claims 1-4, 7, 10-12, 14-17, 19, 21-23, 25, 27, 29-31, 36, and 38-43 are examined in this Office Action.

Information Regarding Cabbage Line C517
	The Applicant has clarified, on the record, that white cabbage line C517 is an internal designation that was derived from a source of unknown designation that at the time the line was created is believed to have been publically available, but it is unknown whether the source is still publically available.  They assert that the current public availability is not material to the patentability of the claims in view of the deposit of seed comprising the introgression recited in the claims (see page 7 of the response received on Jan. 29, 2021).

Summary of Invention
	The invention is directed to a disease resistance allele or alleles found on chromosome 3 of cabbage that confers resistance against black rot that is caused by Xanthomonas campestris pv. campestris (Xcc).  This resistance allele(s) may be introgressed into any Brassica oleracea plant.  In the cabbage line C517, the resistance allele at this locus is genetically linked to a locus that confers retarded growth, and the inventors have performed breeding steps to break the linkage between the resistance allele and the growth-retarding locus.
	According to Wikipedia, Brassica oleracea plants can be divided up into seven major cultivar groups, section from Wikipedia pasted below:

    PNG
    media_image1.png
    268
    448
    media_image1.png
    Greyscale

Therefore, the instant claim 1 encompasses plants from any of the subgroups that fall within the species of Brassica oleracea which have had an introgressed genomic segment that confers resistance to a plurality of Xcc pathovars that is co-dominant and additive and comprises SEQ ID NO: 11.

Markers – State of the Art
	There are different types of molecular markers.  One is a “map marker”, such as the markers on the maize chromosomes shown below in the indefiniteness rejection which are location-specific markers.  For example, the maize ipt5 marker is a consensus 
	It is important to understand whether a particular marker sequence is a generic positional “map” marker that is present in a broad genus of plants or if that particular marker sequence is a polymorphic marker, in which case, the identity of the polymorphic sequence that is found in the donor plant that distinguishes over the sequence in the recipient plant must be known (i.e. the individual A, G, C, or T that is in the spot designated as an “N” in the marker sequence).  
	In the instant application, the three recited markers (SEQ ID NOs: 11, 5, and 12) each contain polymorphic positions and are found in multiple different plants, therefore, in the absence of the polymorphic position being defined, they appear to be map-markers for position rather than markers useful for distinguishing between the DNA of a donor plant and the DNA of the recipient plant. It is also noted that the deposited seeds are F1 hybrid seeds that contain one chromosome comprising the resistance allele(s) and another chromosome that does NOT comprise the resistance allele(s).  If the polymorphic position were to be defined (i.e. one plant has an “A” whereas another plant has a “G”, etc.), then the markers would function as SNP markers, but without the polymorphic position being defined, then the sequence is a generic sequence that is present in multiple different Brassica plants and serves as a positional map-marker. 
For example, the sequence search for SEQ ID NOs: 5 and 12 pulled up a 100% match when compared with the inbred line “Chiifu” of Brassica Rapa ssp. Pekinensis and with multiple wild cabbage varieties and multiple cultivated cabbage varieties; see alignments, below:
ALIGNMENTS FOR SEQ ID NO: 5
RESULT 1
AC232438/c
LOCUS       AC232438              132867 bp    DNA     linear   PLN 11-SEP-2008
DEFINITION  Brassica rapa subsp. pekinensis cultivar Inbred line 'Chiifu' clone
            KBrB002P01, complete sequence.
ACCESSION   AC232438
VERSION     AC232438.1
KEYWORDS    HTG.
SOURCE      Brassica rapa subsp. pekinensis (Brassica campestris (Pekinensis
            Group))
  ORGANISM  Brassica rapa subsp. pekinensis
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; rosids; malvids; Brassicales; Brassicaceae;
            Brassiceae; Brassica.
REFERENCE   1  (bases 1 to 132867)
  AUTHORS   Kwon,S.J., Kim,J.A., Mun,J.H., Park,T.H., Hong,J.K., Kim,J.S.,
            Jin,M., Lim,M.H., Lee,S.C., Seol,Y.J., Lee,S.I., Yang,T.J.,
            Park,J.Y. and Park,B.S.
  TITLE     Shotgun sequence of a Brassica rapa BAC clone
  JOURNAL   Unpublished
REFERENCE   2  (bases 1 to 132867)

            Jin,M., Lim,M.H., Lee,S.C., Seol,Y.J., Lee,S.I., Yang,T.J.,
            Park,J.Y. and Park,B.S.
  TITLE     Direct Submission
  JOURNAL   Submitted (11-SEP-2008) Brassica Genomics Team, National Institute
            of Agricultural Biotechnology(NIAB), RDA, 224 Seodun-dong, Suwon,
            Kyoung-Ki Do 441-707, Korea (E-mail:pbeom@rda.go.kr;
            Tel:82-31-299-1670; Fax:82-31-299-1672)
FEATURES             Location/Qualifiers
     source          1..132867
                     /organism="Brassica rapa subsp. pekinensis"
                     /mol_type="genomic DNA"
                     /cultivar="Inbred line 'Chiifu'"
                     /sub_species="pekinensis"
                     /db_xref="taxon:51351"
                     /clone="KBrB002P01"
                     /tissue_type="Young Leaves"
                     /clone_lib="KBrB (BamHI) BAC Library"

  Query Match             100.0%;  Score 118.6;  DB 118;  Length 132867;
  Best Local Similarity   97.5%;  
  Matches  118;  Conservative    1;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 TTTNCATGCTTCTACCCCNATAGACCTAAGGTAACTTGAAACATCATTGACTCTTGTCTT 60
              ||| |||||||||||||| |||||||||||||||||||||||||||||||||||||||||
Db      65318 TTTTCATGCTTCTACCCCCATAGACCTAAGGTAACTTGAAACATCATTGACTCTTGTCTT 65259

Qy         61 MTAAGAGGACACTAACTAACTTGTTGCTATGTTCCCGGTGATGCAGAAATCCGAGGAAGG 120
              :|||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      65258 CTAAGAGGACACTAACTAACTTGTTGCTATGTTCCCGGTGATGCAGAAATCCGAGGAAGG 65199

Qy        121 G 121
              |
Db      65198 G 65198




















    PNG
    media_image2.png
    1213
    1077
    media_image2.png
    Greyscale












    PNG
    media_image3.png
    1176
    1061
    media_image3.png
    Greyscale

ALIGNMENTS FOR SEQ ID NO: 12
RESULT 2
AC232530
LOCUS       AC232530              151225 bp    DNA     linear   PLN 11-SEP-2008
DEFINITION  Brassica rapa subsp. pekinensis cultivar Inbred line 'Chiifu' clone

ACCESSION   AC232530
VERSION     AC232530.1
KEYWORDS    HTG.
SOURCE      Brassica rapa subsp. pekinensis (Brassica campestris (Pekinensis
            Group))
  ORGANISM  Brassica rapa subsp. pekinensis
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; rosids; malvids; Brassicales; Brassicaceae;
            Brassiceae; Brassica.
REFERENCE   1  (bases 1 to 151225)
  AUTHORS   Kwon,S.J., Kim,J.A., Mun,J.H., Park,T.H., Hong,J.K., Kim,J.S.,
            Jin,M., Lim,M.H., Lee,S.C., Seol,Y.J., Lee,S.I., Yang,T.J.,
            Park,J.Y. and Park,B.S.
  TITLE     Shotgun sequence of a Brassica rapa BAC clone
  JOURNAL   Unpublished
REFERENCE   2  (bases 1 to 151225)
  AUTHORS   Kwon,S.J., Kim,J.A., Mun,J.H., Park,T.H., Hong,J.K., Kim,J.S.,
            Jin,M., Lim,M.H., Lee,S.C., Seol,Y.J., Lee,S.I., Yang,T.J.,
            Park,J.Y. and Park,B.S.
  TITLE     Direct Submission
  JOURNAL   Submitted (11-SEP-2008) Brassica Genomics Team, National Institute
            of Agricultural Biotechnology(NIAB), RDA, 224 Seodun-dong, Suwon,
            Kyoung-Ki Do 441-707, Korea (E-mail:pbeom@rda.go.kr;
            Tel:82-31-299-1670; Fax:82-31-299-1672)
FEATURES             Location/Qualifiers
     source          1..151225
                     /organism="Brassica rapa subsp. pekinensis"
                     /mol_type="genomic DNA"
                     /cultivar="Inbred line 'Chiifu'"
                     /sub_species="pekinensis"
                     /db_xref="taxon:51351"
                     /clone="KBrB086B23"
                     /tissue_type="Young Leaves"
                     /clone_lib="KBrB (BamHI) BAC Library"

  Query Match             100.0%;  Score 120.6;  DB 118;  Length 151225;
  Best Local Similarity   99.2%;  
  Matches  120;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTCGGCTGCTTTAAAAGCCTTTTCATGAGCAGAAACAGTCTTCTCCTGCTTGGTTTCTTG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      38487 CTCGGCTGCTTTAAAAGCCTTTTCATGAGCAGAAACAGTCTTCTCCTGCTTGGTTTCTTG 38546

Qy         61 YTTCTTCTTCATTTCATACCAGCGCCTGGCATTACCGTGCGCAGAAAGTGATAGGTCAAC 120
              :|||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      38547 TTTCTTCTTCATTTCATACCAGCGCCTGGCATTACCGTGCGCAGAAAGTGATAGGTCAAC 38606

Qy        121 C 121
              |



WILD CABBAGE ALIGNMENTS:


    PNG
    media_image4.png
    1121
    1082
    media_image4.png
    Greyscale











    PNG
    media_image5.png
    1188
    1078
    media_image5.png
    Greyscale
	This demonstrates that these sequences are present in different varieties, species, and subspecies of Brassica, therefore, they appear to be generic map-type position markers.  NOTE: there is a “Y” at position 61 of SEQ ID NO: 12 meaning 
	Similarly, the instantly claimed SEQ ID NO: 11 is found in multiple different Brassica oleracea plants:
ALIGNMENTS FOR SEQ ID NO: 11

WILD CABBAGE ALIGNMENTS:

    PNG
    media_image6.png
    1223
    1031
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    1116
    1043
    media_image7.png
    Greyscale







    PNG
    media_image8.png
    634
    1087
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    552
    1060
    media_image9.png
    Greyscale

Brassica oleracea subs. Botrytis), which is why it appears to be a generic map-type marker for a section of chromosome 3.  NOTE: the sequence requires an “R” at position 61, and this is required to be a purine: A or G.  Also of note: the six varieties, above are two “wild cabbage” (Brassica oleracea var. oleracea), two cultivated cabbage (Brassica oleracea var. capitata), and two Brassica napus, which is further evidence for the generic nature of SEQ ID NO: 11.
	
Claim Interpretation
“Cultivated variety of Brassica oleracea” excludes C517 white cabbage (page 18 paragraph 0060).
“Brassica oleracea var. capitata” is a subspecies of Brassica oleracea that includes all cabbage varieties.  In the previous action, the Examiner stated that all cabbage varieties were developed over thousands of years from cultivation and selection beginning with a wild “mustard” cabbage plant; therefore, no rejection under 35 USC 101 has been made.  However, the Examiner recently determined that the currently claimed SEQ ID NO: 11 is found in its entirety in “wild cabbage”, therefore, it turns out that a rejection under 35 USC 101 for the “introgression fragment” claims is appropriate (see rejection, below). 
The specification defines “about” to mean +/- standard deviation for the device or method being employed to determine the value (page 19, paragraph 0066).

An “introgression” is a segment of chromosomal DNA that is transferred from one plant into another plant and can be achieved through plant breeding methods (page 18 paragraph 0061): therefore it is a piece of genomic DNA with an intended use.
Claim 4 requires that the chromosomal segment contained within the introgression comprises both SEQ ID NO: 5 and SEQ ID NO: 12, and this necessarily means that claim 1, from which claim 4 depends, comprises chromosomal segments that do NOT necessarily comprise both SEQ ID NO: 5 and SEQ ID NO: 12, clarifying that “flanked by” could be in either the donor plant or the recipient plant, and the introgression fragment, itself, does not necessarily comprise SEQ ID NO: 5 on one end and SEQ ID NO: 12 on the other end, and in fact, the introgression fragment does not necessarily comprise either of these marker sequences, rather they are required in either the plant the fragment was removed from or the plant the fragment was inserted into or both.

Rejections That Are Withdrawn

	All rejections of claims 26 and 37 are moot in light of the Applicant’s cancellation of these claims.



	The rejections of claim 4 under 35 USC 112A, for lack of written description, are withdrawn in light of the Applicant’s amendments to the claims.

The rejections of claims 4 and 41 under 35 USC 102/103 or 103 are withdrawn in light of the Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Indefiniteness
Claims 1-4, 7, 10-12, 14-17, 19, 21-23, 25, 27, 29-31, 36, and 38-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  All dependent claims are included in these rejections unless they include a limitation that overcomes the deficiencies of the parent claim.  The Applicant’s arguments in the response received on Jan. 29, 2021, were fully considered but were not found to be persuasive.
Multiple claims recite “wherein said introgression is about 2 cM or less in size” and all claims require this limitation.  This is confusing because centimorgans are not a unit of size, rather they are a unit of measurement for the frequency of two loci segregating away from one another during meiosis due to a cross-over event between them.  The claims require the introgression to comprise SEQ ID NO: 11, however, they do not define the ends of the introgression fragment.  It is known that introgressions are integrated into the chromosomes during meiosis via cross-over events between the two parental chromosomes, and this occurs via homologous recombination.  It is unclear how one of skill in the art would know precisely where the cross over event occurred.  Even in claim 4 which requires that the recipient plant will comprise SEQ ID NO: 5 and 
Furthermore, even if two separate positional markers at the ends of the introgressed segment are known, the number of centimorgans between two markers is dependent upon the context around them, and therefore, the size of the genomic segment associated with 2 cM can vary.  See, for example, a comparison of mapping markers in different maize crosses that can be found online at world wide web . maizegdb.org/gene_center/gene/40989, screen shot pasted below:

    PNG
    media_image10.png
    548
    836
    media_image10.png
    Greyscale


Therefore, given that, although the size of a DNA segment does correlate with cM, the number of nucleotides (actual size) will vary depending on the context; and given that the actual “ends” of the claimed introgression would be difficult to determine due to the integration site occurring via homologous recombination, it is unclear if one of ordinary skill in the art would be able to determine whether a particular introgression is “about 2 cM in size or less”.  
With regard to claim 4, in particular, it is clear that the chromosomal segment requires the two markers (SEQ ID NOs: 5 and 12) that flank the region comprising the resistance allele(s), therefore, the minimum size is defined – namely the chromosomal segment comprising the required resistance allele(s) and comprised within the deposited seeds and comprising SEQ ID NOs: 5 and 12.  However, the maximum size of the chromosomal segment has not been defined, and the claim requires the introgression to be “about 2 cM in size or less”.  So, it is unclear how many additional nucleotides beyond SEQ ID NOs: 5 and 12, on the outside ends of the segment, can be present. 
The Applicant argues that the Examiner was able to extrapolate from 2 cM to about 1.6 Mb (referencing page 30 of the Office Action mailed on July 29, 2020), and they assert that this is less than 0.5% of the total genome size of Brassica oleracea and 

Failure to Further Limit
Claims 7, 27, 42, and 43 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  NOTE: claim 27 should have been included in this rejection in the last Office Action for the same ground of rejection that was set forth for claim 7; newly added claims 42 and 43 are included for the same rationale.  Claim 7 recites “wherein said resistance comprises resistance to Xanthomonas campestris pv. campestris pathovars 1 and 4.  However, it depends from claim 1 which requires a chromosomal segment that comprises SEQ ID NO: 11 and confers co-dominant and additive resistance to a plurality of Xanthomonas campestris pv. campestris pathovars, wherein a sample of seed comprising said chromosomal segment was deposited under ATCC Accession Number PTA-123409.  This means that the deposited seeds have genomic DNA capable of conferring co-dominant and additive resistance to a plurality of Xanthomonas campestris pv. campestris pathovars.  It is known in the art that the list of pathovars a resistance allele is effective for is an inherent property associated with that particular resistance allele (see, for example, Vicente et al (Phytopathology (2002) Vol. 92; pp. 1134-1141 – Table One).  Therefore, it would appear .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The Applicant argues that claim 7 recites two specific pathovars (pathovars 1 and 4), and claim 1 only requires a plurality of pathovars without requiring a particular kind.  They argue that an inherent property must always occur, and that even though the deposited seeds are resistant to a number of different pathovars, including pathovars 1, 4, 6, and 9, that this resistance could vary based on growth conditions and other environmental factors (see pages 9-10 of the response).  
This is not persuasive, because the Examiner is interpreting the claims to be inclusive of any co-dominant resistance that can be measured against Xanthomonas campestris pv. campestris under any growth conditions or growing environment at all.  The claims are directed to the plants and methods of introgression, and there are no claims directed to particular growing or environmental conditions.  The Applicant admits that the deposited seeds grow into plant that are resistant to pathovars 1, 4, 6, and 9, and perhaps additional pathovars (see page 10 of the response), and therefore, this is an inherent property of the DNA from the deposited seeds.

Lack of Written Description
Claims 1-3, 7, 10-12, 14-17, 19, 21-23, 25, 27, 29-31, 36, 38-42, and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply All dependent claims are included in these rejections unless they include a limitation that overcomes the deficiencies of the parent claim.  The Applicant’s arguments in the response received on Jan. 29, 2021, were fully considered but were not found to be persuasive.
The claims are broadly drawn to a plant of a cultivated variety of Brassica oleracea comprising an introgression that confers resistance to a plurality of Xanthomonas campestris pv. campestris (Xcc) pathovars relative to a plant lacking said introgression, wherein said resistance is co-dominant and additive, wherein the introgression is about 2 cM or less in size, and wherein a sample of seed comprising said chromosomal segment was deposited under ATCC Accession Number PTA-123409 and wherein the chromosomal segment in the introgression that confers resistance is flanked by SEQ ID NO: 5 and SEQ ID NO: 12; including wherein the introgression lacks an allele genetically linked thereto conferring retarded plant growth.
The Applicants describe a cabbage breeding line (C517) crossed to an elite broccoli line (BRL51-99sc) to yield F1 hybrid seeds (see page 20), and they describe seeds derived from a cross between C517 and BRL51-99 as a “cauliflower strain” and such seeds were deposited with the American Type Culture Collection (ATCC) and given Accession No. PTA-123409 (see page 19).  The Applicants do not specify the difference between BRL51-99sc and BRL51-99.

The Applicants do not describe how the DH1 plants from Example 1 are related to the cauliflower strain that was deposited with the ATCC that is claimed in claims 1, 4, 19, and 21.  They Applicants do not describe how to use the SSR markers in Table 3.  It is clear that primers will be used to amplify genomic DNA segments but it is unclear how the probes will be utilized or why there are two probes.  There clearly needs to be something that will distinguish C517 genomic DNA from BRL51-99sc genomic DNA and from HP99 genomic DNA (whatever “HP99 is”), but the way to distinguish has not been described.  Will the PCR products be distinguishably different in size?  Will one probe work with one genomic DNA source but the other probe work with the other genomic DNA source?  
It is noted that the marker sequences (SEQ ID NOs: 5, 11, and 12) are each 121 nucleotides in length and each has a single variable nucleotide position, so does this mean that they are used as SNPs?  If so, the Applicant has not described the nucleotide at the variable position that is associated with the C517 genomic DNA and is thereby linked to the introgression conferring the Xcc resistance.  The way that these markers have been utilized to distinguish has not been adequately described.  In the Advisory Action, the Examiner indicated that she found the Applicant’s arguments about one of skill in the art being able to sequence the DNA in the deposited seeds to determine 
The Examiner now knows that the generic marker sequences of SEQ ID NOs: 11, 5, and 12 are found in numerous and divergent Brassica plants (see alignments, above, in discussion on the state of the art for markers).  Previously the Examiner was not aware of special databases of Brassica contigs that are available for searching, and the Examiner was not aware that the STIC sequence search and the traditional BLAST search of non-redundant databases did not search these Brassica databases.
The Examiner was forgetting during the interview that the deposit is actually a deposit of hybrid seeds where one copy of the genome comprises the resistance allele(s) and the other copy of the genome does not comprise the resistance allele(s).
The skilled breeder, in possession of a Brassica oleracea plant having co-dominant and additive Xcc resistance would be unable to distinguish the resistance allele in their possession from the instantly claimed resistance allele without doing extensive breeding and sequencing because it appears that the generic markers are so commonly and widely found in Brassica plants, that it is likely that almost all Brassica plants have SEQ ID NOs: 11, 5, and 12 in their genome on chromosome 3.
The Applicants describe the C517 cabbage breeding line as having at least intermediate resistance to all strains of Xcc tested which included pathovars 1, 4, 6, and 9 (see pages 21-22 and Table 1).  The Applicants describe the DH1 plants generated from Xcc-resistance allele in the C517 chromosomal DNA (see Example 3 on page 22).  They describe backcrossing the DH1 population with the elite broccoli line and selfing to generate more recombinants for fine-mapping of the Xcc-resistance locus and breaking the linkage with the allele(s) causing the retarded growth phenotype (see Example 3 on page 22).  The Applicants describe the recurrent parent as HP99 (see paragraph bridging pages 22-23), but they do not set forth how HP99 is related to BRL51-99sc, nor do they specify when HP99 was used as a recurrent parent.  They describe the Xcc-resistance QTL as being at most 2 cM in size, located at marker NH0265597 (SEQ ID NO: 11), and flanked by NH0265157 (SEQ ID NO: 5) and NH0266951 (SEQ ID NO: 12), and they describe the retarded-growth-causing linkage drag as being to the right from sN10957 (SEQ ID NO: 28) in Table 2 (see pages 23-24).
The Applicants do not describe any germplasm source for an introgression conferring Xcc resistance and comprising a chromosomal segment from ATCC Accession Number PTA-123409 and comprising SEQ ID NOs: 5, 11, and 12 (claim 41) other than the seeds deposited under ATCC Accession Number PTA-123409.
When an Examiner is assessing whether or not a genus has been adequately described, she will consider whether or not a representative number of species across the breadth of the genus has been reduced to practice and/or whether or not there has been an adequate description of the structures necessary to provide the required function.  In the instant case, neither these things is present to support the genus of introgression fragments that confer resistance to a plurality of Xcc pathovars in a co-dominant and additive fashion and comprises SEQ ID NO: 11 and can be found in the deposited seeds.  
Brassica oleracea var. capitata on chromosome 3 (see page 782, Table 5, Sl. No. 3 “BRQTL-C3” and Sl. No. 5 “Xca1bo”) after studying 31 candidate genes in Brassica oleracea var. capitata that encode nucleotide binding site (NBS) resistance genes (see abstract).  The resistant lines taught by Afrin et al were “SCNU-C-3273” and “SCNU-C-4118”.  Lee et al (BMC Plant Biology (2015) Vol. 15; pp. 1-11) also teach several candidate resistance genes on chromosome 3 (see Table 5 on page 6) from cabbage cultivars C1184 and C1234 (see Table 2).  There are several other reports of resistance QTLs from other cabbage lines (see art rejections, below, and in the previous Office Action dated Nov. 14, 2019).  Taken together, these demonstrate that there are multiple different possible resistance alleles from Brassica oleracea var. capitata on chromosome 3, and the only resistance QTL reduced to practice in the instant application is the genomic segment from C517 that comprises SEQ ID NOs: 11, 5, AND 12 and that can be found in their deposited seeds in one copy of chromosome 3 but not in the other copy.
With regard to structure/function, the Applicants have described a genomic segment of chromosome 3 of “C517” cabbage that comprises SEQ ID NO: 5 and SEQ ID NO: 12 which are about 2 cM apart from one another in C517 (meaning that about 98% of the time they co-segregate).  They describe SEQ ID NO: 11 as a marker that lies within this genomic region in C517 chromosome 3 DNA.  The number of bp of DNA in 2 cM is highly variable; see, for example, Fernandes et al ((2018) PNAS; Vol. 115; pp. 2431-2436)) who teach that for Arabidopsis (the Brassica species with the smallest genome size) there were between 20Mb – 40 Mb per 50-100 cM (see Figure 1 on page 2432), therefore a range of ~400 Kb to 800 Kb per cM, therefore, one can extrapolate that the 
They do not provide a nucleotide for the variable positions within the sequences, therefore, if C517 has a particular nucleotide at that variable position that is different when compared with BRL51-99sc, then the identity of the particular nucleotide would need to be provided to adequately describe the structure.  
The sequence searches for SEQ ID NOs: 11, 5, and 12 demonstrated that multiple different varieties, and even multiple different species and sub-species of Brassica contain all three of these marker sequences (in their generic form with variable positions), therefore, a genomic segment comprising SEQ ID NOs: 11, 5, and 12 could come from Brassica Rapa ssp. Pekinensis, or Brassica Napus, or wild cabbage, or multiple varieties of Brassica oleracea var. capitata rather than coming from C-517 or the genomic DNA in the seeds deposited under ATCC Accession Number PTA-123409, and one of skill in the art would have no way of distinguishing between the different sources for the introgressed genomic segment.
See Vas-Cath Inc. v. Mahurkar 1991 (CA FC) 19 USPQ2d 1111, 1115, which teaches that the purpose of the written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent; and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from its ostensible objects, that the patentee is required to distinguish his invention in his specification.  In this case, there is no way that a practitioner would be able to determine if any particular DNA segment that confers Xcc 
Accordingly, the specification fails to provide an adequate written description to support the genus of introgressions from chromosome 3 of cabbage that confer resistance to a plurality of Xcc pathovars as set forth in the claims.  (See Written Description guidelines published in 2008 online at http://www.uspto.gov/web/menu/written.pdf).
Applicant’s Arguments
	The Applicant argues that it is clear they were in possession of the claimed subject matter by virtue of SEQ ID NO: 11 being diagnostic for the claimed chromosomal fragment and that it would be trivial for one of ordinary skill in the art to sequence the DNA in the seeds or to self them and determine the homozygotes having the resistance (see pages 10-11 of the response).  This is not persuasive, however, because while SEQ ID NO: 11 may be diagnostic, it is not the causative mutations, and the only plants demonstrating the required resistance were plants that contained a fragment of genomic DNA from C-517 that comprises SEQ ID NOs: 5 and 12 and everything in between, including SEQ ID NO: 11.  In fact, if the claims were to require a fragment of genomic DNA from C-517 that comprises SEQ ID NOs: 5, 11, and 12, and confers the recited resistance; wherein the deposited seeds comprise the claimed fragment, then this rejection would be withdrawn (Note: the written description rejections of claims 4 and 41, as amended, have been withdrawn).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 17, 19, and 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more.  The Applicant’s arguments in the response received on Jan. 29, 2021, were fully considered but were not found to be persuasive.
The claim(s) recite(s) an introgression fragment (a piece of genomic DNA) comprising a chromosomal segment that confers resistance to a plurality of Xcc pathovars and lacks an allele genetically linked thereto conferring retarded plant growth, wherein the segment comprises SEQ ID NO: 11, is about 2 cM or less in size, and a sample of seed deposited under ATCC Accession Number PTA-123409 comprises said segment. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the utility of conferring resistance is only present when the DNA is integrated into a plant chromosome, and the recitation that it is less than about 2 cM in size is merely a requirement that the segment is excised from the chromosome.  This is analogous to requiring that the DNA is “isolated” and this has been deemed to be “not significantly more” than naturally occurring DNA. 
A sequence search revealed a 100% match with SEQ ID NO: 11 in GenBank Accession “OWNI02000001” (see alignment, above, in discussion of markers).  Looking at the record for the Accession (Cea et al. (2018) GenBank Accession OWNI02000001; page 1 of 1), it indicates that this genomic DNA was from “wild cabbage”.

    PNG
    media_image11.png
    181
    720
    media_image11.png
    Greyscale

Claim 19 requires that the introgression fragment is “flanked by” SEQ ID NOs: 5 and 12.  SEQ NOs: 5 and 12 are also both present in the same wild cabbage (see alignments, above, in the discussion on markers).  Claims 17 and 38 require that the segment comprises either SEQ ID NO: 5 or SEQ ID NO: 12; however, because both are present in the same wild cabbage, this does not distinguish over wild cabbage DNA.
The Applicant argues about the utility of the introgression fragment (see page 12 of the response); however, this appears to be directed to an older rejection that has been withdrawn.  The current rejection is directed to a product of nature without significantly more rather than being directed to lack of utility.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Anticipation/Obviousness by Lee et al.
Claim(s) 1, 3, 7, 10-12, 14-17, 19, 21-23, 25, 27, 29, 36, 38-40, 42, and 43 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee et al (BMC Plant Biology (2015) Vol. 15; pp. 1-11); taken with the evidence of Vicente et al (Phytopathology (2002) Vol. 92; pp. 1134-1141 and Saha et al (Euphytica (2016) Vol. 207; pp. 35-48). The Applicant’s arguments in the response received on Jan. 29, 2021, were fully considered but were not found to be persuasive.
The claims are drawn to a plant of a cultivated variety of Brassica oleracea comprising an introgression that confers resistance to a plurality of Xanthomonas campestris pv. campestris (Xcc) pathovars relative to a plant lacking said introgression, wherein said resistance is co-dominant and additive, wherein the introgression is about 2 cM or less in size, comprises SEQ ID NO: 11, and is flanked by the markers of SEQ ID NOs: 5 and 12, and wherein a sample of seed comprising said chromosomal segment was deposited under ATCC Accession Number PTA-123409 (claim 1); including wherein the introgression lacks an allele genetically linked thereto conferring retarded plant growth (claim 3); and to the introgression itself (claims 17, 19, and 38) and to methods Brassica oleracea (claim 21), including wherein the method comprises detecting at least one allele comprising SEQ ID NO: 11 (claim 23).
The property of resistance being inherited in a dominant fashion was very common in the art; see, for example, Saha et al who teach 3:1/resistant:susceptible segregation for many of the resistance alleles they studies (page 44).  Being “co-dominant and additive” just means there is a dose effect such that having two copies give a higher level of resistance than having a single copy (see page 8 of the instant specification in paragraph 23).  The property of conferring resistance to a plurality of Xcc pathovars is also common in the art; see, for example, Vicente et al (Table 1).  The marker sequences recited (SEQ ID NOs: 11, 5, and 12) are also very generic and common to multiple different varieties, species, and subspecies of Brassica (see alignments in discussion of markers, above).  
The Applicant has admitted on the record that the resistance can vary based on growth conditions and other environmental factors (see page 10 of the response received on Jan. 29, 2021), therefore, the specifics of resistance reported for any given plant in the prior art may differ due to the growth conditions and environmental factors the plant was exposed to.  The Applicant has asserted that they would not want a potential infringer to find conditions that do not provide the recited resistance and allege non-infringement (page 10 of the response), therefore, it is clear the Applicant is not relying on the particular resistance pattern for patentability or for distinguishing over other plants.
Lee et al teach introgression of Xcc resistance alleles from Brassica oleracea var. capitata cultivar “C1234” into a susceptible cultivar “C1184” (see left column on page 9).  Xcc that this QTL provides resistance for, and they are silent with regard to whether or not the resistance is co-dominant.  They are silent with regard to any linked allele that confers retarded growth.  They utilized different markers, therefore, it is unclear if “C1234” cabbage chromosome 3 DNA has the same marker sequences as C517 cabbage chromosome 3 DNA, however, it is clear that these markers are present in multiple different varieties, species, and sub-species of Brassica, therefore, these appear to be generic map-markers for chromosome 3 of many (if not most) Brassica oleracea plants (see discussion on markers, above).
It is the Examiner’s position, that if Lee et al were to select for the desired resistance, they would naturally arrive at a chromosomal segment comprising SEQ ID NO: 11 because SEQ ID NO: 11 is naturally associated with this particular region of chromosome 3 in Brassica.  Claim 23 does not require any specific active method step for specifically sequencing to determine the presence of SEQ ID NO: 11 in the genomic segment therefore a selection for phenotype that arrives at a plant comprising SEQ ID NO: 11 would satisfy the limitation of this claim.
Lee et al are silent about how many cM the introgression comprises and silent about whether or not the plants are homozygous for the resistance allele, however, they generated multiple plants to make up an F2 and an F3 population (see left column on page 9), therefore, within this population some would necessarily be homozygous, and there would be a variety of different spacings between cross-over events that would result in a variety of different cM introgressions.  They teach leaves and seeds of said plants (see left column on page 9).
Brassica oleracea such as susceptible broccoli as Lee et al discuss in their background section (see left column on page 2) and into a non-white cabbage which is more common than white cabbage.
Applicant’s Arguments
The Applicant argues that the action raises the issue that the marker of SEQ ID NO: 11 has a variable position (see page 14 of the response); however, the Examiner did not mention the variable position in this 102/103 rejection, therefore, this is moot.  The Examiner briefly mentioned it in response to arguments but clearly stated it was more of an issue of written description rather than art.  The fact that SEQ ID NO: 11 is present in numerous different Brassica species and varieties is the bigger issue, because it appears to be present in numerous Brassica plants that do not have any connection to the deposited seeds or the claimed resistance allele.
The Applicant argues that anticipation is not met if a single element or limitation required by the claim is missing from the prior art and states that it is not proper for the Examiner to assert inherency based on probabilities and possibilities (see pages 12-14 of the response).  The Examiner is assuming this is in reference to the limitations of resistance to a plurality of pathovars, the resistance being additive and co-dominant, the 
In the instant case, the prior art is silent with regard to the number of races (pathovars) for which the resistance gene they taught provides resistance.  However, it was known in the art that most resistance genes actually DO provide resistance to more than one race of Xcc (see Vicente et al (Phytopathology (2002) Vol. 92; pp. 1134-1141) who teach that the R3 resistance allele confers resistance to races 3 and 5 and partial resistance to race 2, and the R6 allele confers partial resistance to races 1-3, 5, and 6, and the R1 allele confers resistance to races 1, 3, and 4, and the R4 allele confers resistance to race 4 and partial resistance to race 2, see Table 1 on page 1135, pasted here:  

    PNG
    media_image12.png
    342
    1058
    media_image12.png
    Greyscale

Xcc, in fact every single one of the plants tested by Vincente et al has resistance to multiple races/pathovars of Xcc.  The burden of proof for the Examiner is the “preponderance of evidence”, and the prior art suggests that it would be quite rare to have a resistance allele that provided resistance to only one Xcc pathovar.
Furthermore, the Applicant has stated that the resistance can be influenced by growth conditions/environmental conditions (see page 10 of the response), therefore, the specifics of which races provide resistance might differ in the prior art if the plants were grown under different conditions.
The prior art is silent with regard to the resistance being additive and co-dominant; however, without laboratory facilities, the Examiner cannot test this.  Given the teachings of Saha et al, showing the dominant inheritance, Vincente also mentions dominant inheritance (see left column on page 1134), and Camargo et al also observed additive or dominant inheritance of Xcc resistance (see paragraph bridging left and right columns of page 1298 of Camargo et al), it seems that dominant inheritance is common for Xcc-resistance alleles.  Given this evidence, it is proper to shift the burden to the Applicant to differentiate their deposited resistance allele from the prior art.
The prior art is silent with regard to the marker sequences; however, given that each of the markers has at least one variable position that is not defined, and given that the sequence search shows all three markers are found in multiple varieties, species, and sub-species of Brassica, these markers appear to be consensus sequences that are generically applicable to Brassica oleracea.  The Examiner does not have the ability to sequence the prior art plant to determine this, but given the evidence of the wide-spread 
The prior art is silent with regard to the resistance allele being NOT genetically linked to an allele that causes retarded growth.  The obvious conclusion to reach is that the allele in the prior art is NOT linked to an allele causing retarded growth, because if there was a noticeable linkage to retarded growth, then the authors would have likely mentioned it.  The most likely explanation for no mention of retarded growth is that none was observed. 

Obvious over Camargo et al in view of Lee et al
Claims 1-3, 7, 10-12, 14-17, 19, 21-23, 25, 27, 29-31, 36, 38-40, 42, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camargo et al (Phytophathology (1995) Vol. 85; pp. 1296-1300) in view of Lee et al (BMC Plant Biology (2015) Vol. 15; pp. 1-11); taken with the evidence of Vicente et al (Phytopathology (2002) Vol. 92; pp. 1134-1141 and Saha et al (Euphytica (2016) Vol. 207; pp. 35-48). The Applicant’s arguments in the response received on Jan. 29, 2021, were fully considered but were not found to be persuasive.
The claims are drawn to a plant of a cultivated variety of Brassica oleracea comprising an introgression that confers resistance to a plurality of Xanthomonas campestris pv. campestris (Xcc) pathovars relative to a plant lacking said introgression, wherein said resistance is co-dominant and additive, wherein the introgression is about 2 cM or less in size, comprises SEQ ID NO: 11, and is flanked by the markers of SEQ ID NOs: 5 and 12, and wherein a sample of seed comprising said chromosomal segment was deposited under ATCC Accession Number PTA-123409 (claim 1); including wherein Brassica oleracea (claim 21), including wherein the method comprises detecting at least one allele comprising SEQ ID NO: 11 (claim 23); including wherein the method further comprises backcrossing (claims 30 and 31).
As discussed, above, and evidenced by Vincente et al and Saha et al demonstrate that resistance to a plurality of Xcc pathovars, dominant inheritance, and the presence of SEQ ID NOs: 11, 5, and 12 were all very common in Brassica.
Camargo et al teach introgression of Xcc resistance alleles from Brassica oleracea var. capitata cultivar “Badger Inbred-16” (BI-16) into a susceptible broccoli line “OSU Cr-7” (see right column on page 1296).  They teach additive or dominant inheritance of the resistance (see paragraph bridging left and right columns on page 1298). They are silent with regard to which chromosome the QTLs are in and how many races of Xcc that these QTLs provide resistance for, and they are silent with regard to whether or not the resistance is co-dominant.  The Applicant has admitted on the record that the resistance can vary based on growth conditions and other environmental factors (see page 10 of the response received on Jan. 29, 2021), therefore, the specifics of resistance reported for any given plant in the prior art may differ due to the growth conditions and environmental factors the plant was exposed to.  The Applicant has asserted that they would not want a potential infringer to find conditions that do not provide the recited resistance and allege non-infringement (page 10 of the response), therefore, it is clear the Applicant is not relying on the particular resistance pattern for patentability or for distinguishing over other plants.
Brassica oleracea.
Camargo et al specifically suggest performing marker-assisted backcrossing with phenotypic selection to arrive at inbred lines that could be utilized as parental lines for hybrid cultivars (see first paragraph on page 1300) and they specifically suggest introgressing the resistance from cabbage into broccoli (see last paragraph on page 1300).  One of ordinary skill in the art would appreciate that this would involve multiple rounds of back-crossing to a recurrent broccoli parent to recover the phenotypic nature of broccoli.
Camargo et al are silent about how many cM the introgression comprises and silent about whether or not the plants are homozygous for the resistance allele, however, they generated multiple plants to make up an F2 and an F3 population (see right column on page 1297), therefore, within this population some would necessarily be homozygous, and there would be a variety of different spacings between cross-over events that would result in a variety of different cM introgressions.  They teach buds and seeds of said plants (see right column on page 1296).
It is the Examiner’s position, that if Camargo et al were to select for the desired resistance, they would naturally arrive at a chromosomal segment comprising SEQ ID NO: 11 because SEQ ID NO: 11 is naturally associated with this particular region of chromosome 3 of Brassica.  Claim 23 does not require any specific active method step 
In the event that none of the introgression fragments in the F2 and F3 populations taught by Camargo et al were about 2 cM or less in size, it would have been obvious to generate more progeny to find smaller introgressions to enable fine-mapping of the resistance allele.
In the event that neither of the two QTLs taught by Camargo et al lie on chromosome 3, it would have been obvious to repeat the breeding using resistant cabbage line C1234 taught by Lee et al (see page 9 “Materials”).  Lee et al teach that there is a resistance QTL on chromosome 3, therefore, C1234 would have been a source for such resistance allele.
Applicant’s Arguments
The Applicant repeats arguments made against the rejection over Lee et al to which the Examiner has already responded, above.  The Applicant adds that Camargo is silent with regard to the chromosome the resistance allele is located on (see page 15 of the response).  This is not persuasive, however, because the Examiner has mentioned that if this is the case, then it would have been obvious to utilize the allele taught by Lee et al that was known to be on chromosome 3.  In this case, the only thing that Camargo et al adds is introgression into broccoli (as required in claim 2) and back-crossing (as required in claims 30 and 31).  The remainder of the rejection would be identical to the rejection of Lee et al, above.
Summary



	If the Applicant were to amend claim 4 to be independent and include all the limitations of claim 1 except for NOT the limitation “wherein said introgression is about 2 cM or less in size”, then claim 4 would be free of all rejections of record.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662

/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662